Rao, Chief Judge:
The protests listed above relate to certain calendars for the year 1963 which were assessed with duty at the rate of 15 cents per pound, pursuant to the provision in paragraph 1406 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for “[a] 11 articles provided for in the provisions of paragraph 1406, Tariff Act of 1930, for ‘all articles other than those hereinbefore specifically provided for in this paragraph,5 ” not exceeding twelve one-thousandths of 1 inch in thickness.
It is claimed in said protests that said calendars are dutiable at only 5 cents per pound in said paragraph 1406, as modified, supra, as all such articles exceeding twenty one-thousandths of 1 inch in thickness.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto to the effect that the merchandise, assessed as above, consists of calendars for the year 1963, exceeding twenty one-thousandths of 1 inch in thickness and composed of 7 sheets of paper lithographically printed in whole or in part from stone, gelatin, metal, or other material, mounted at the top with a metal binder.
Upon the agreed facts, we hold the merchandise here in question to be dutiable at the rate of 5 cents per pound, within the provisions of said paragraph 1406, as modified, supra, for articles provided for in *256said paragraph 1406, as originally enacted, within the provision for “all articles other than those hereinbefore specifically provided for in this paragraph,” exceeding twenty one-thousandths of 1 inch in thickness. To the extent indicated, the specified claim of plaintiff is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.